DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the amendments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 11-14, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over MORI et al (US 2008/0068516) in view of MORITA (US 2004/0145581), SHIN et al (US 2005/0068477) and PARK (US 2008/0186421).
Regarding claim 11, MORI discloses a display apparatus (abstract), comprising: a plurality of pixels PX arranged in a plurality of pixel rows and a plurality of pixel columns and comprising red, green and blue pixels (Figure 2A, 9A, 10); a first data line DL extending in a first direction and configured to transfer a data voltage to pixels in at least two adjacent pixel columns (Figure 2A, 9A, 10); a first gate line GLn+1 extending in a second direction crossing the first direction, the first gate line being disposed at a first side portion of a first pixel row and connected to red pixels of the first pixel row (Figure 2A, 9A, 10); and a second gate line GLn extending in the second direction, the 
Regarding claim 12, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  MORI further discloses wherein the red and green pixels of the first pixel row are alternately arranged (Figure 2A, 9A, 10).
Regarding claim 13, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  MORI further discloses wherein the first gate line is driven prior to the second gate line (paragraph 12-14; driving of gate lines is seen as functional language as apparatus discloses pixel structure without driving means).
Regarding claim 14, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  MORI further discloses further comprising a third gate line and a fourth gate line, wherein a second pixel row is disposed between the 
Regarding claim 16, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  MORI further discloses wherein the display apparatus includes fewer data lines than gate lines (Figure 2A).
Regarding claim 17, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  MORI further discloses wherein there are 1/3, 1/4, or 1/6 as many data lines within the display apparatus as there are gate lines (Figure 2A; selection of array size in the x and y direction would conform to any specified ratio).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over MORI et al (US 2008/0068516) in view of MORITA (US 2004/0145581), SHIN et al (US 2005/0068477) and PARK (US 2008/0186421) and further in view of KIM et al (US 2007/0097072).
Regarding claim 15, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of MORI, MORITA, and SHIN does not expressly disclose a second data line adjacent to the first data line, wherein the first data line and the second data line receive data voltages of different polarities from each other, and the data voltages charged in the plurality of pixels have a polarity inversion pattern where the data voltages charged in two neighboring pixels, disposed in a same pixel row and between the first and second data lines, have the same polarity.  In a similar field of endeavor, KIM discloses a second data line adjacent .
Allowable Subject Matter
Claims 4-6, 8 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317. The examiner can normally be reached 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL A BALAOING/Primary Examiner, Art Unit 2624